Citation Nr: 1315476	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-00 940	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for lumbar spine degenerative arthritis.

2.  Entitlement to higher disability ratings for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to April 1979.  He died in March 2013.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  In an August 2010 rating decision, the RO continued a 20 percent disability rating for lumbar spine degenerative arthritis.  The RO continued a 10 percent rating for right knee disability, described as "residuals, removal, medial meniscectomy, right knee; osteoarthritis," effective May 1, 1979, and evaluated under Diagnostic Codes 5259 and 5003.

In a December 2010 rating decision, the RO continued the 10 percent rating for residuals, removal, medial meniscectomy, right knee; osteoarthritis.  The RO also established separate service connection and ratings for two other right knee disabilities.  The RO established service connection for "right knee osteoarthritis associated with residuals, removal, medial meniscectomy, right knee; osteoarthritis," effective March 18, 2010, and rated at 10 percent under Diagnostic Codes 5260 and 5003.  The RO established service for "reduced extension of the right knee associated with residuals, removal, medial meniscectomy, right knee; osteoarthritis," effective August 24, 2010, and rated at 0 percent under Diagnostic Code 5261.

In a March 2011 rating decision, the RO retained the three ratings for right knee disability in effect as of the December 2010 rating decision, and established separate service connection for "right knee laxity associated with residuals, removal, medial meniscectomy, right knee; osteoarthritis," effective August 24, 2010, and rated at 10 percent under Diagnostic Codes 5299 and 5257.

On August 31, 2011, the Veteran underwent right total knee replacement surgery.  In a January 2013 rating decision, the RO ended effective August 31, 2011, the four ratings for right knee disability that were in effect from the March 2011 rating decision.  

The RO established, effective August 31, 2011, service connection for "status post total right knee arthroplasty, right."  The RO assigned under Diagnostic Code 5055 ratings of 100 percent from August 31, 2011, 30 percent from October 1, 2012, and 60 percent from October 20, 2012.  The RO also established service connection for "residual scar associated with status post total knee arthroplasty, right," effective October 30, 2012, and assigned a 0 percent disability rating under Diagnostic Code 7805.

The Veteran had a Travel Board hearing in October 2011 before the undersigned Veterans Law Judge.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1956 to April 1979.

2.  On April 19, 2013, the Board was notified that the Veteran died in March 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office (RO) from which the claim originated (listed on the first page of this decision).  

ORDER

The appeal is dismissed due to the Veteran's death.



		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


